Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NONFINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
Claim Amendments
2.	Applicant’s response to the Office Action mailed 12/24/21 is acknowledged. In the amendment filed therein claim 3 was modified. While new claim 23 was added. 
3.	Claims 11-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/21. Currently claims 1-5 and 23 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Free Radical Biology and Medicine, Vol.73, 2014, pages 12-20) in view of Coia et al. (Cancer Research, Abstract 4051, Tumor Biology, Proceedings: AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA) and further in view of Ng Liu (US 2012/0201810) and Suzuki et al. (J Cancer res Clin Oncol, 2013, 139:845-852 – IDS filed 10/4/21).
Fu teaches a method comprising: (a) obtaining a sample from a subject (p. 4, col 1, para 4 "DNA samples from human and rat livers were isolated"); (b) treating the subject (p. 7, col 1, para 2 'Three to five LEC rats fed with diets containing antioxidants were harvested at two time points; one at onset (16-week-old or 12 weeks on antioxidant diet) and the other during the phase of acute hepatitis"); (c) determining a level of gamma-hydroxy-1, N2-propanodeoxyguanosine (gamma-OHPdG) in the sample (p. 7, col 1, para 2 "Digested DNA samples were analyzed by LC-MS/MS for DHHedA and OHPdG content"); (d) comparing the determined level of step b) to one or more control values, wherein an elevated level of gamma-OHPdG indicates a pathology (p. 7, In 1, para 1 "In order to examine the effects of antioxidants on the formation of DHHedA and gamma-OHPdG in vivo, LEC rats were fed with three types of antioxidant (alpha-lipoic acid, Polyphenon E and vitamin E) diets...The survival curves of the four groups are shown in Figure 4. 
At termination (24-week-old or 20 weeks on antioxidant diet), the percentages of rats that survived were as follows: 47%, 83%, 56% and 39% for control, alpha-lipoic acid, Polyphenon E and vitamin E diet, respectively. There is a significant protective effect of alpha-lipoic acid against the mortality caused by acute hepatitis in LEC rats. The increased survival rate is highly significant compared to the control group (p < 0.001)"); and (e) administering an effective amount of an antioxidant to the subject (p. 7, col 1, para 2 "Among the groups fed with different antioxidant diets, a significant decrease of gamma- OHPdG only in rats on Polyphenon E diet was observed. At week 12, the levels of gamma-OHPdG were 67 +/- 27 compared to 307 +/-...After 20 weeks, the levels were 106 +/-37 compared to 291+/- 62 per 10.exp.9 dG in control").
Fu fails to teach the subject has liver cancer, the method of reducing the recurrence of liver cancer in a subject comprising treating the subject for liver cancer, or wherein the indicated pathology is being at risk for the recurrence of liver cancer. However, Fu does teach the subject is a rodent model of lipid peroxidation induced hepatocellular carcinomas (abstract "Long Evans Cinnamon (LEC) rats. LEC rats are inflicted with elevated lipid peroxidation and prone to the development of hepatocellular carcinomas"), and treating the subject with various treatments to improve liver cancer induction or progression both prior to and after step (c) to determine the efficacy of the treatment in reducing lipid peroxidation induced hepatocellular carcinomas related mortality in said rodent models (p. 7, col 1, para 1 "The increased survival rate is highly significant compared to the control group (p < 0.001)"; p. 7, col 1, para 2 "Three to five LEC rats fed with diets containing antioxidants were harvested at two time points; one at onset (16-week-old or 12 weeks on antioxidant diet) and the other during the phase of acute hepatitis (24-week-old or 20 weeks on antioxidant diet) for DNA isolation. Digested DNA samples were analyzed by LC-MS/MS for DHHedA and OHPdG content").
	Coia et al. investigated the role and mechanism of formation of Lipid-peroxidation (LPO)-derived DNA adduct formation in obesity-related hepatocarcinogenesis. The researchers detected and quantified γ-OHPdG and DHH-εdA by LC-MS/MS in livers from six healthy individuals and six NAFLD patients and found that levels of DHH-εdA in the DNA of the fatty liver samples were nearly three-fold higher than that in normal liver samples. Preliminary in vitro data using primary human hepatocytes has indicated that treatment with oleic and palmitic acid promote the formation of γ-OHPdG. In an 80-week tumor bioassay using C57Bl/6J mice on a HFD, we have observed through live-animal MRI imaging and immunohistochemistry, an increase in pro-inflammatory white adipose tissue accumulation, infiltration of fat into the liver and an increase in overall body weight compared to a low fat diet control. 
In addition, in mice fed a HFD combined with the green-tea derived antioxidant Theaphenon E, we observed through MRI, reduction in body weight gain, white adipose tissue, and lipid accumulation in liver. Theaphenon E has the potential to decrease fat accumulation and inflammation within the liver that led to decreases in LPO-derived adduct formation and consequently, the mutations critical for HCC development. Coia et al. specifically disclose that mutational hotspots targeted by γ-OHPdG and DHH-εdA may be within key cancer driver genes, such as p53.  See abstract.
While, Ng Liu teaches determining proper treatment of a liver cancer subject by identifying an alteration in the level of biomarkers indicative of disease comprising obtaining a sample from a subject with liver cancer, treating the subject for liver cancer, determining a level of a biomarker In the sample, and comparing the determined level to one or more control values, wherein an elevated level of the biomarker indicates the subject is at risk for the recurrence of liver cancer (Claim 10 -A method of treating liver cancer comprising the steps of: obtaining a serum sample from a patient having Hepatocellular carcinoma (HCC)...administering anti-DKKI monoclonal antibody in a pharmaceutically acceptable vehicle to the patient having increased serum DKK1 protein levels to reduce DKK1 mediated tumor growth, migration and/or cancer cell metastasis...measuring serum DKK1 protein levels in the serum sample to determine if DKK1 serum levels have increased" para [0008] -Another embodiment of the present invention is to use DKK1 as a biomarker for tumor recurrence). 
In light of the fact that Fu teaches increased levels of gamma-OHPdG as a marker for lipid peroxidation induced hepatocellular carcinomas and disease pathology related mortality and wherein an antioxidant can be used to treat a cancer with increased gamma-OHPdG (abstract "Long Evans Cinnamon (LEC) rats. LEC rats are inflicted with elevated lipid peroxidation and prone to the development of hepatocellular carcinomas"; p. 7, col 1, para 1 "The increased survival rate is highly significant compared to the control group (p < 0.001)"; p. 7, col 1, para 2 "Among the groups fed with different antioxidant diets, a significant decrease of gamma- OHPdG only in rats on Polyphenon E diet was observed. At week 12, the levels of gamma-OHPdG ), it would have been obvious to an artisan of ordinary skill in the art at the effective filing date of the invention to utilize a method of identifying biomarkers, such as γ-OHPdG given its possible link to cancer driver genes as taught by Coia et al. in the method taught by Ng Liu, wherein identifying gamma-OHPdG in liver cancer patients and further determine the most effective treatment method for said liver cancer patients.
Fu et al. in view of Coia et al. and Ng Liu differ from the instant invention in not specifically teach reducing the recurrence of liver cancer. 
However, Suzuki et al. teaches a nexus between the reoccurrence of liver carcinogenesis with increased oxidative stress levels (antioxidants). See abstract. Increasing evidence suggests that oxidative stress plays critical role in liver carcinogenesis. Elevation of ROS can cause oxidative damage to important cellular macromolecules such as DNA, proteins, and lipids. Excessive ROS also disrupts the cell signaling pathways that are involved in cell growth and survival, leading further to the advanced stage of carcinogenesis, and cancer promotion and progression. Page 849 – 2nd column.
It would have been obvious to an artisan of ordinary skill in the art at the effective filing date of the invention to utilize the method of identifying antioxidant biomarkers (i.e. oxidative stress markers), such as gamma-OHPdG in liver cancer patients as exemplified by Fu et al. in view of Coia et al. and Ng Liu and further determine a patient’s risk for liver cancer recurrence because Suzuki et al. taught a nexus between the reoccurrence of liver carcinogenesis with increased oxidative stress levels (antioxidants). See abstract and page 849.



Response to Arguments 
	Examiner has presented an updated rejection under 35 USC 103. More specifically the abstract to Coia et al. (Cancer Research, Abstract 4051, Tumor Biology, Proceedings: AACR 107th Annual Meeting 2016; April 16-20, 2016; New Orleans, LA) has been added to the rejection to address the deficiency.

6.	For reasons aforementioned, no claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
7/16/22

/LISA V COOK/Primary Examiner, Art Unit 1642